Citation Nr: 0425190	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  04-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for head 
trauma residuals, to include headaches.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
liver disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
emotional trauma.  

4.  Entitlement to service connection for lumbosacral spine 
disc disease.  

5.  Entitlement to service connection for Hepatitis B and C.  

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

7.  Entitlement to service connection for asbestosis.



8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), 

9.  Entitlement to service connection for a depressive 
disorder

10.  Entitlement to service connection for bipolar disorders.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from June 1974 to October 
1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that service connection for a chronic liver 
disorder, a dysthymic disorder, and emotional trauma were 
denied in a June 1992 rating decision.  The appellant did not 
appeal and that decision is final.  The Board has 
recharacterized the issues to reflect the matters were 
previously denied and that new and material evidence must be 
submitted to reopen the claims.  




The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a VA Form 9, received in May 2004, the appellant indicated 
that he desired a travel board hearing.  The appellant has 
not been afforded an opportunity for a hearing.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

1.  The AOJ should schedule the 
appellant for a travel board hearing.  

2.  The appellant is advised that if he 
has or is able to obtain, evidence 
relative to the claims, that evidence 
must be submitted by him.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




